UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA GROWTH CORPORATION (Exact name of registrant as specified in Charter) Cayman Islands 000-52339 N/A (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) #99 Jianshe Road 3, Pengjiang District, Jiangmen City Guangdong Province, 529000 People’s Republic of China (Address of Principal Executive Offices) (86) (750) 395-9988 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity: As of August 12, 2011, 27,951,700 ordinary shares, par value $0.000128 per share. CHINA GROWTH CORPORATION QUARTERLY REPORT ON FORM 10-Q June 30, 2011 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 6. Exhibits 31 SIGNATURES 32 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS QUARTERLY REPORT ON FORM 10-Q Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of China Growth Corporation and its consolidated subsidiaries, Wealth Environmental Protection, Wealth Environmental, Jiangmen Huiyuan, and its variable interest entities, Jiangmen Wealth Water, Guizhou Yufeng, and Shangxi Wealth. In addition, unless the context otherwise requires and for the purposes of this report only · “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; · “Guizhou Yufeng” refers to Guizhou Yufeng Melt Co., Ltd., a PRC limited company; · “Hong Kong” refers to the Hong Kong Special Administrative Region of the People’s Republic of China; · “Jiangmen Huiyuan” refers Jiangmen Huiyuan Environmental Protection Technology Consultancy Co. Ltd ., a wholly foreign owned enterprise organized under the PRC laws; · “Jiangmen Wealth Water” refers to Jiangmen Wealth Water Purifying Agent Co., Ltd. , a PRC limited liability company; · “Operating Company” or“Operating Companies” refers to Jiangmen Huiyuan, Jiangmen Wealth Water, Guizhou Yufeng and Shangxi Wealth; · “PRC,” “China,” and “Chinese,” refer to the People’s Republic of China; · “Renminbi” and “RMB” refer to the legal currency of China; · “SEC” refers to the United States Securities and Exchange Commission; · “Securities Act” refers to the Securities Act of 1933, as amended; · “Shanxi Wealth” refers to Shangxi Wealth Aluminate Materials Co., Ltd., a PRC limited company; · “U.S. dollars,” “dollars” and “$” refer to the legal currency of the United States; · “Wealth Environmental Protection” refers to Wealth Environmental Protection Group, Inc., a British Virgin Islands company; and · “Wealth Environmental Technology” refers to Wealth Environmental Technology Holding, Ltd., a Hong Kong company. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. CHINA GROWTH CORPORATION AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Income for the three months and six months endedJune 30, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three months and six months endedJune 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statement of Shareholders' Equity for the six months ended June 30, 2011 (Unaudited) 5-6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 – 23 1 CHINA GROWTH CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Other current assets Total current assets Property, plant and equipment and land and mining rights, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Due to shareholders Value added taxes payable Other taxes payable Income tax payable Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $0.000128 par value, 781,250 shares authorized, 444,804 shares issued and outstanding on June 30, 2011 and December 31, 2010 57 57 Common stock: $0.000128 par value, 39,062,500 shares authorized, 27,951,700 shares issued and outstanding on June 30, 2011 and December 31, 2010 Additional paid-in capital Accumulated other comprehensive income Retained earnings (the restricted portion of retained earnings is $496,396 on June 30, 2011 and December 31, 2010) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these consolidated financial statements 2 CHINA GROWTH CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net revenue $ Cost of revenue Gross profit Operating expenses: Selling and marketing General and administrative Research and development - - Total operating expenses Income from operations Other income: Interest income Total other income Income before provision for income taxes Provision for income taxes Net income Less: cumulative dividends on preferred stock - - Net income attributable to common shareholders $ Net income per common share- basic $ Net income per common share- diluted $ Weighted average number of common shares outstanding- basic 27,951,700 25,955,150 27,951,700 25,955,150 Weighted average number of common shares outstanding – diluted 25,955,150 25,955,150 The accompanying notes form an integral part of these consolidated financial statements 3 CHINA GROWTH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income -foreign currency translation adjustments Comprehensive income $ The accompanying notes form an integral part of these consolidated financial statements 4 CHINA GROWTH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) Additional Preferred Stock Common Stock Paid-In Shares Amount Shares Amount Capital Balance as of January 1, 2010 - $ - $ $ Capital contribution - Sale of preferred stock 57 - - Beneficial conversion feature associated with convertible Debt - Common stock issued in conversion of debt - - Common stock issued for services - - Dividends paid - Net income - Other comprehensive income - foreign currency translation Adjustments - Balance as of December 31, 2010 57 Dividends paid - Net income - Other comprehensive income - foreign currency translation Adjustments - Balance as of June 30, 2011 $ 57 $ $ The accompanying notes form an integral part of these consolidated financial statements 5 CHINA GROWTH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) Accumulated Other Total Comprehensive Due From Retained Earnings Shareholders’ Income Shareholders Restricted Unrestricted Equity Balance as ofJanuary 1, 2010 $ $ ) $ $ Capital contribution - - - Sale of preferred stock - Beneficial conversionfeature associatedwith convertibledebt - Common stock issuedin conversion of debt - Common stock issuedfor services - Dividends paid - - - ) ) Net income - - - Other comprehensive income - foreign currency translation adjustments - - - Balance as ofDecember 31, 2010 - Dividends declared - - - ) ) Net income - - - Other comprehensive income - foreign currency translationadjustments - - - Balance as of June 30, 2011 $ $ - $ $ $ The accompanying notes form an integral part of these consolidated financial statements 6 CHINA GROWTH CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes - Changes in operating assets and liabilities: Accounts receivable ) (877,871 ) Inventories ) (147,390 ) Due from affiliate - (114,168 ) Other current assets - Accounts payable Other accrued liabilities ) (1,167 ) Value added taxes payable Other taxes payable Income tax payable Net cash provided by operating activities Cash flows from investing activities: Purchase of property, equipment and improvement ) (1,226 ) Decrease in restricted cash - Net cash provided by (used in) investing activities (1,226 ) Cash flows from financing activities: Proceeds received from issuance of convertible note payable - Advances from shareholders - Dividends paid to shareholder ) - Net cash provided by (used in)financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ Supplemental disclosure of cash flow information: Income taxes paid $ $ Non-cash investing and financing activities: Cash collateral paid by a major shareholder $ - $ The accompanying notes form an integral part of these consolidated financial statements 7 CHINA GROWTH CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Organization, Nature of Business and Basis of Presentation China Growth Corporation. (“the Company” or “China Growth”) was incorporated in the Cayman Islands on December 7, 2006. The Company was originally organized as a “blank check” shell company to investigate and acquire a target company or business desiring to be a publicly held corporation. Wealth Environmental Protection Group, Inc. (“WEP”) was incorporated under the laws of the British Virgin Islands on June 3, 2010 to serve as an investment holding company. On December 15, 2010, the Company (i) closed a share exchange transaction pursuant to which it became the 100% parent of WEP, and (ii) assumed the operations of WEP and its subsidiaries. The share exchange transaction has been treated as a recapitalization of WEP, with China Growth emerging as the surviving legal entity and WEP is considered as the acquirer for accounting purpose.Prior to the recapitalization, the China Growth had essentially no assets or liabilities and issued approximately 96% of its outstanding shares to the shareholders of WEP and their designees in the recapitalization. The historical consolidated financial statements of WEP are retroactively presented as the financial statements of China Growth.A summary of the Company subsidiaries is currently as follows: Domicile and Date of Paid -In Effective Name and Location Incorporation Capital Ownership Activities Wealth Environmental Protection Group, Inc (“WEP”) British Virgin Islands June 3, 2010 $ 100% Owned Holding Company Wealth Environmental Technology Holding Ltd.(“Wealth Technology”) Hong Kong Hong Kong June 18, 2010 $ 100% Owned Holding Company Jiangmen Huiyuan Environmental Protection Technology Consultancy Co. (“Jiangmen Huiyuan”) Jiangmen, Guandong Province Peoples Republic Of China (“PRC”) July 22, 2010 $ 100% Owned - Wholly Foreign Owned Entity (“WFOE”) Holding Company Jiangmen Wealth Water Purifying Agent Co., Ltd (“Jiangmen Wealth Water”) Jiangmen, Guandong Province PRC April 25, 2003 $ 100% Control Through Contractual Arrangements Manufacturing of water purifying agents Guizhou Yufeng Melt Co., Ltd. (“Guizhou Yufeng”) Guizhou Provincre PRC March 25, 2005 $ 100% Control Through Contractual Arrangements Manufacturer of HAC Powder using bauxite and limestone from mines controlled under mining rights agreements Shangxi Wealth Aluminate Materials Co., Ltd Shangxi Province PRC April 8, 2004 $ 100% Control Through Contractual Arrangements Manufacturer of HAC Powder using bauxite and limestone from mines controlled under mining rights agreements 8 CHINA GROWTH CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Organization, Nature of Business and Basis of Presentation, continued On September 29, 2010, Jiangmen Huiyuan entered into a series of contractual agreements with Jiangmen Wealth Water, and its shareholders, in which Jiangmen Huiyuan effectively assumed management of the business activities of Jiangmen Wealth Water and has the right to appoint all executives and senior management and the members of the board of directors of Jiangmen Wealth Water. The contractual arrangements are comprised of a series of agreements, including an Exclusive Business Cooperation Agreement, Exclusive Option Agreement, Equity Interest Pledge Agreement and Power of Attorney, through which Jiangmen Huiyuan has the right to provide exclusive complete business support and technical and consulting service to Jiangmen Wealth Water for an annual fee in the amount of Jiangmen Wealth Water’s yearly net profits after tax. Additionally, Jiangmen Wealth Water’s shareholders have pledged their rights, titles and equity interest in Jiangmen Wealth Water as security for Jiangmen Huiyuan to collect consulting and services fees provided to Jiangmen Wealth Water through an Equity Pledge Agreement. In order to further reinforce Jiangmen Huiyuan’s rights to control and operate Jiangmen Wealth Water, the shareholders of Jiangmen Wealth Water have granted Jiangmen Huiyuan the exclusive right and option to acquire all of their equity interests in Jiangmen Wealth Water through an Exclusive Option Agreement. Jiangmen Wealth Water owns all of the issued and outstanding capital stock of Guizhou Yufeng, and Shanxi Wealth. During the years ended December 31, 2009 and 2008, Mr. Tan and his spouse, Ms. Hong Yu Du (“Ms. Du”) directly or through an affiliated company, had controlling equity interests in Jiangmen Wealth Water, Guizhou Yufeng and Shanixi Wealth.In August and September 2010, through a restructuring process, Jiangmen Wealth Water paid $74,705 and $463,160 to acquire 100% equity interest of Guizhou Yufeng and 62% equity interest of Shainxi Wealth, respectively. On December 27, 2010 the Company acquired the remaining 38% equity interest of Shainxi Wealth owned by Mr. Tan through declared a dividend payable of $290,072 to Mr. Tan on Jan 3, 2011.Mr. Tan and Ms. Du collectively owned 100% of Jiangmen Wealth Water and its subsidiaries after this restructuring. Based on Jiangmen Huiyuan’s contractual relationship with Jiangmen Wealth, the Company has determined that a variable interest entity has been created and therefore Jiangmen Wealth is considered a consolidated subsidiary of the Company. Additionally, because all of the companies are currently under common control, the series of agreements and restructurings referred to above have been accounted for as a reorganization of the entities and the financial statements have been prepared as if the reorganization had occurred retroactively.Accordingly these financial statements present the consolidated operating results, assets and liabilities of Wealth and its subsidiaries, which are collectively referred to as the “Company”. The Company produces and sells water purifying agents and high-performance aluminate calcium (HAC) powder, the core ingredient of its water purifying agents in China. The accompanying condensed consolidated balance sheet as of December 31, 2010, which has been derived from the audited consolidated financial statements and the accompanying unaudited condensed consolidated financial statements, has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to those rules and regulations and the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, these condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the financial position of China Growth as of June 30, 2011 and the results of operations for the three-month and six-month periods ended June 30, 2011 and June 30, 2010, and the cash flows for the six-month periods ended June 30, 2011 and June 30, 2010. These condensed consolidated financial statements and related notes should be read in conjunction with the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2010. The results of operations for the three months and six months ended June 30, 2011 are not necessarily indicative of the results which may be expected for the entire fiscal year. 9 CHINA GROWTH CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Summary of Significant Accounting Policies, continued Principles of Consolidation These condensed financial statements present the consolidated accounts of WEP and its subsidiaries, Wealth Technology, Jiangmen Huiyan, and its variable interest entities, Jiangmen Wealth Water, Guizhou Yunfeng and Shanxi Wealth, which are collectively referred to as the “Company”. This presentation is based upon the retroactive treatment of series of agreements and restructurings of companies under common control as described in Note (1). All inter-company transactions and balances have been eliminated in preparation of the condensed consolidated financial statements. Use of Estimates The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, revenue and expenses in the condensed consolidated financial statements and accompanying notes. Significant accounting estimates reflected in the Company’s condensed consolidated financial statements include collectibility of accounts receivable, useful lives and impairment of property and equipment, mineral reserves available for mining production, total expected use of mineral reserves and value and realizability of intangible assets.Actual results could differ from those estimates. Segments For the three months and six months ended June 30, 2011 and 2010, the Company’s operations have been broken down into segment based on production facility, in the manner that management reviews operations on a regular basis. All our operations revolve around the production of water purification agents made to similar specifications. All of the Company’s segments have similar assets, customers and distribution methods, and their economic characteristics are similar with regard to their gross margin percentages. Currency Reporting The Company’s operations in the PRC use the local currency, Renminbi (“RMB”), as their functional currency, whereas amounts reported in the accompanying condensed consolidated financial statements and disclosures are stated in U.S. dollars, the reporting currency of the Company, unless stated otherwise. As such, the condensed consolidated balance sheets of the Company have been translated into U.S. dollars at the current rates as of June 30, 2011 and December 31, 2010 and the condensed consolidated statements of income have been translated into U.S. dollars at the weighted average rates during the periods the transactions were recognized. The resulting translation gain adjustments are recorded as other comprehensive income in the condensed consolidated statements of comprehensive income and as a separate component of equity in the condensed consolidated balance sheets. 10 CHINA GROWTH CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Summary of Significant Accounting Policies, continued Revenue Recognition The Company’s main source of revenue is generated from sales of water purifying agents and high-performance calcium aluminates powder. The Company recognizes revenue when there is persuasive evidence of a sales arrangement, delivery and acceptance by the customer hasoccurred, the sales price is fixed or determinable, and collection is probable. Under the Company’s typical sales terms for both water purifying agents and HAC powder, the Company recognizes revenue when product is shipped from its production facilities because shipments are made FOB shipping point with the customer bearing all shipping costs and title and risk of loss transferring to the customer upon shipment. Sales terms for water purifying agents and HAC powder do not include customer acceptance provisions, the right of return (unless the product is proven to be defective) or other post-delivery obligations. The Company has not experienced any significant returns associatedwith defective product. Value added taxes represent amounts collected on behalf of specific government agencies that require remittance of tax by specified dates. Value added taxes are collected at the time of sales and are detailed on invoices provided to customers. The Company accounts for value added taxes on a net basis. The Company recorded and paid sales related taxes based on a percentage of the value added taxes and reported the revenue net of the sales related taxes. Major Customers During the three months and six months ended June 30, 2011 and 2010, there was no customer accounted for 10% or more of our net revenue. Major Suppliers During the three months and six months ended June 30, 2011 and 2010, certain suppliers accounted for more than 10% of the Company’s total net purchases as follows: Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Supplier 1 12
